 UNION WATER-POWER CO.The Union Water-Power CompanyandNelson D.Ham. Case 1-CA-10878December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn June 10, 1976, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent- filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw, Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The UnionWater-Power Company, Lewiston, Maine, its offi-cers; agents,_ successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge:The charge was filed on July 14,1975.1 The complaint wasissued onJanuary 22, 1976. The hearing was held on March29, 1976, in Lewiston,Maine. The issue litigated wasRespondent'smotive for discharging -Nelson D. Ham onJune 5. For the reasons set forth below, I find it was, inlegallysignificantpart,Ham's union activities and Respon-dent thereby violated' Section 8(a)(3) and (1) of theNational Labor Relations Act,_as amended.Upon the entire record; including my observation of thedemeanorof the witnesses, and after due consideration ofbriefs, I make the following:1Dates are 1975 unless otherwise indicatedFINDINGS OF FACT1.JURISDICTIONII.THE UNFAIR LABOR PRACTICE43Respondent, a Maine corporation, is engaged in the Stateof Maine in the business of raising and storing lake waterand controlling its flow for the purpose of power generationby its industrialcustomers.-IL annually receives more than$50,000 for services performed for companies directlyengaged in interstate commerce.A.FactsRespondent controls the flow of the Androscoggin Riverby a system of dams. The dam located at Errol, NewHampshire, is the most important because all the waterfrom the dams above it funnels through it and it alonecontrols the entire drainage area below it. Errol Dam isapproximately 84 miles from Lewiston, where Respon-dent's office is located. Nelson Ham worked for Respon-dent from June 1958 until June 5, 1975, when he wasdischarged. For approximately the last 5 years he wassuperintendent of Errol Dam. Before that, he superintendedthe Upper Dam.Respondent has only one employee, the superintendent,at each of its dams. The rest of its employees areheadquartered in Lewiston. The superintendent lives in ahouse at the dam furnished by Respondent. He opens andcloses the gates as required to maintain the flow of the river.He collects data and keeps records on the level of the river,rainfall in the area, and other factors which affect the stateof the river. He also performs various handyman choressuch as maintaining the house or other property belongingto Respondent. He has a sensitive and responsible job.William Grove is Respondent's agent and engineer, thechief executive position in the Company. He has held it formore than 4 years. The odd jobs aspect of a damsuperintendent's job has long been a source of disputebetween Ham and Respondent's agent,whether Grove orGrove's predecessor. Since superintendents work alone andat a distance from Lewiston, they are not supervised in theusual senseof the word. They are free to set their hours asthey see fit, provided, of course, they tend the damproperly.Although they are really on duty around theclock, they are paid on the basis of a 40-hour week. Underthe provisions of the Fair Labor Standards Act,' they areentitled to time and a half for hours worked in excess of 40per week. They are under instructions to so schedule theiractivities that they do not actually work more than 40 hoursinanyweek and to show no more than 40 hours of workdone on their weekly timesheets. Ham has always taken theposition that tending Errol Dam is a 40-hour-per-week jobwithout additional handyman chores. In September 1971,for example, he wrote a letter to Grove which said in part:For my part I want the same thing that I wanted when IleftUpper to take this job. Namely, some sort of awritten understanding that the-pay for this job is to be227 NLRB No. 9 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid for runningthe water 24 hours a day and 7 days aweek.And that the duties of the job consist of justexactly that. If the companyinsistson this particularjob in reserving the right to fill in what they imagine tobe a time deficit between a figure that they insist that Iwrite on the time sheetand the 40 hours a week, withodd jobs around the place, then I shall resent it. If inorder to do this your job evaluation seems to call for areduction in my pay, then reduce it.In other words,Ham thought he was entitled to overtimefor odd jobs; Respondent thought otherwise. This argu-ment was brought to a head by the timesheet which Hamturned in for the week ending May 10. On it he reportedthat he had worked a total of 61 hours.The International Brotherhood of ElectricalWorkers,AFL=CIO, sought toorganizeRespondent's employees in1971 but lost a. Board election. In the beginning of thatcampaign,Ham actively worked for the Union bysigningup his fellow employees. In the closingstages, he expendedhis efforts on trying to persuade them to voteagainst it. InAugust 1974 he telephoned an employee named HaroldAdams and discussed with him the possibility of starting anew campaign.They dropped the idea when Adamsreported that the employees were not interested. In January1975 Ham met with Adams and another employee namedPhilipAllen at a restaurant in Rumford, Maine. Theydiscussedthe same subject. On May 11 Ham gave blankunion authorization cards to a superintendent namedCurtis at Curtis' house at one of the other dams. On May 31Ham gave cardsto Adams at Adams' house in Lewiston.Adams and Curtis did not return any signed cards to Hamuntil after Ham wasdischarged by Grove on June 5. In theinterim betweenthe 1971 organizing campaign and 1975,Ham talked to Grove on a number of occasions about thepros and cons of union representation for Respondent'semployees.Grove went to Errol Dam on May 29 to talk to Ham,principally about theMay 10 timesheet. Before Grovecould begin,Ham askedGrove to hear him out first. Ham,began by reminding Grove he had started the unioncampaignin 1971 and by claiming credit for the Union'sultimate defeat. He then raised the subject of odd jobs. Hesaid thathe had reported 61 hours on his May 10 timesheetin order tomake the point that Respondentwas assigninghim overtime work but not paying him for it. He expressedagain hisdesire to have Respondent limit his duties to damtending only,, He said he was,willing to take a 25-percentcut in pay if he could only be relieved of maintenancechores.Grove said he was as much entitled to the credit forbeating the Union in 1971 as Ham. He said the time reportwas the very subject he had come to Errol Dam to talkabout.He said Respondent, did not expect anyone to work61 hours ina week. He, said that, if Ham-had, he had actedirresponsibly and, if he had not, he had falsified the report.He said he could no longer trust Ham and it was essentialthat he have superintendents on the dams in whom he hadconfidence.He reminded Ham that Ham had been express-ly hired to do odd jobs as well as tend the dam. Theconversationended on this note without Grove taking anyaction.He returned to Lewiston where he checked withRespondent's directors his decision to discharge Ham.When the directors approved, he discharged Ham on June5.Under date of August 27, Respondent's counsel sent aletter to the Board agent investigating-this case in which heset forth in detail Respondent's reason for dischargingHam. It said, in part:I am sure that in the course of your investigation ofthis charge you will want to talk to Mr. Grove. I will beglad to make him available at any mutually agreeabletime so that you can get further details on the mattersreferred to above. At that time you will also find outthatMr. Grove was thoroughly aware that Mr. Hamwas a union activist. Mr. Ham liked to remind Mr.Grove of that from time to time and to threaten to callthe union in or force the union out. The discharge wasnot motivated in any way by this action of Mr. Ham. Infact, as is quite common, the public union partisanshipprobably protected Mr. Ham's employment beyond atime when he normally would have been terminated.The affidavit which Grove gave to the Board agent onNovember 10 reads, in part:The statement in Mr. Taintor's letter to the NLRBabout my knowledge of Ham being a union activistrelates to what Ham told me prior to the 1971 electionand does not relate to the 1975 drive, because, prior tohis discharge, I had no knowledge of his involvement orany other employees' involvement.B.Analysis and ConclusionsRespondent's defense is summarized thus in the portionof its brief headed "CONCLUSION":We submit that the testimony and the exhibits in thiscase clearly show that Mr. Grove, the agent for thecompany, had no knowledge of any activity of Mr. Hamin connection with the Union since the 1971 election.There' is no basis on which to impute knowledge,considering the distance betweenMr. Ham's workstation andMr.Grove's office and the rarity andpresumed secretiveness of Mr. Ham's contacts withother employees. In the absence of actual or imputedknowledge, it does not even become necessary to decidewhether the 61 hour workweek was false only in that itcontained errors or whether it was false because itintentionally listed more hours than were worked. Mr.Grove had a good faith understanding that Mr. Hamhad lied to him in connection to the performance of hisduties and that he was the "straw that broke the camel'sback." Mr. Grove testified that he would have fired anyother person on the spot, but that he delayed discharg-ingMr. Ham because of his length of service and theimportance of his position to the company...., Dis-charge having been for cause not connected with Mr.Ham's alleged union,activities, the employer must beexonerated and the complaint must be dismissed.Iagree with counsel that it is unnecessary to decidewhether the 61 hours listed on Ham's May 10 timesheet are UNION WATER-POWER CO.false.Ham, obviously inadvertently, showed himself asperforming two different tasks in one particular hour andclaimed credit for 2. His entry in the "total" space shouldhave been 60 hours rather than 61. Ham readily concededthe mistake but vehemently denied the accusation that hehad not done all the work shown on the sheet. Whether hewas really entitled to 20 hours' pay at time and a half for theweek ending May 10 is immaterial to the issue posed in thiscase.When he turned in the timesheet, he had no hope ofgetting it, for it is undisputed that he has not receivedovertime pay in the recent past at Errol Dam no matterwhat his -timesheet showed. His purpose was to push againfor the consummation he so devoutly wished-to berelieved from odd jobs."Straw that broke the, camel's back" was a phrase used byGrove in explaining his reasons for deciding on May 29 todischarge Ham. Other shortcomings recited by Grove werenumerous. Ham asked for new pulleys some 2 years before,then failed to install the second one until April when Groveexpressly ordered him to do so. Ham failed to keep inproper condition a telephone line which connects aninstrumentfor taking water level readings half a mile belowthe dam with the superintendent's house. (Grove failed toput a time to this transgression. I gather that it was anongoing condition he had been aware of for some timewhen he decided to discharge Ham.) Ham let his dogdamage a screen door at the house and damaged and/orfailed to maintain the house and another structure belong-ing to Respondent in various ways. Ham damaged a raingauge so badly that it was unserviceable. Ham regularlycaused other dam superintendents,to open and close theirgates unnecessarily. In April Ham opened the gates at ErrolDam without giving warning to men working in the waterabove the dam.Since Ham did not deny these various charges, I can onlyfind they are true, including the final one, discovered byRespondent after Ham's discharge, that he had stored avaluable and delicate test meter in the barn among thesledgehammers rather than in the house- The trouble withthem, however, from Respondent's point of view, is thatthey weigh, on balance, more against it than for it. If allthese items are given the significance Respondent attachesto them, Ham had demonstrated to Grove many times overthe years his unfitness for the job he held. What issignificant is that none of them individually had and all ofthem in the aggregate had not caused Grove to decide toterminatethis long-term employee in a responsible positionbefore they spoke to each` other on May 29. WhenRespondent throws into the scales a fact of which it learnedonly after June 5 "as evidence of Mr. Ham's attitudetoward his job," it really protests too much.As the portion of Respondent's brief set forth abovemakes clear, the main thrust of its defense is that Grove wasunaware of Ham's recent organizing efforts as of May 29. Ihave no doubt thisis so,but, once again, it misses the point.Something discussed by Grove and Ham on May 29 causedGrove to decide, then and there, to get rid of Ham. Theydiscussed two subjects. One was Ham's renewed effort torid himself of handyman chores, a dispute which had notcaused Grove to discharge him in the past any more thanany of the other shortcomings recited by Grove. The other45was Ham's past attitude toward unionization,an attitudewhich had caused him to blow hot and cold as it suited hisown purposes.Even if the first subject caused Grove tobecome irritated with Ham to the point that dischargeentered his mind,if he would not have acted on thatthought but for the second subject, the discharge violatedthe Act.The keylies, I think, in this portionof Grove's testimonyon direct examination:Now, as I say, I had gone up there with the idea that Iwas going to speak with him about those 61 hours thathe had put down. And since-I had, I could not reallykeep absolutesilence, even though I had agreed not totalk during the time he was talking. I had gone up therewith business of my own, and so I asked him at theconclusion of his talk; I told him I had things on mymind and I wished that he would listen to me in thesame way that I had listened to him, without interrup-tion.And I did take serious exception to his thoughts on theunion activity. I think its rather incorrect to assume thatthe talk I gave in 1971 only influenced him, didn'tinfluence 15 other people.-As faras his timereport went, I told him that-firstof all I said, "I did come up to talk to you about yourtime report.Now you have already broached thesubject, so I am going to carry on from there."And I said, "from your time report I must assumethat you were either acting irresponsibly or had falsifiedit." I told him I could no longer trust his actions orreports and the agent could not operate under suchcircumstances. His actions led me to believe that he hadexercised poor judgment. [Emphasis supplied.]Grove took "serious exception" to what Ham had to sayabout the 1971 campaign. He resented Ham's claimingcredit for the Union's defeat which Grove thought be-longed to him. He knew, from their talks over the years, ofHam's proclivity to use the threats of unionization as alever to achieve his own ends. Here was Ham claimingcredit for defeating the Union in the context of again askinga change he had long sought in his duties. This could onlybe a veiled threat to turn prounion again if he did not getwhat he wanted. Grove immediately decided to dischargeHam. A dispute which had never before risen to the level ofa cause for discharge suddenly did so when couched interms of union activity. I find, therefore, that Grove wouldnot have decided to discharge Ham at that moment but forHam's union activities prior to 1975. When he implementedthat decision on June 5, Respondent violated Section8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Union Water-Power Company is an employerengaged in commercewithin the meaning of Section 2(6)and (7) of the Act. 46DECISIONSOF NATIONALLABOR RELATIONS BOARD2.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Nelson D. Ham on June 5, 1975, forengagingin union activities,Respondent has violatedSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Respondent immediately upon receipt thereof, and bemaintained by it for -60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.THEREMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practice found, remedy it, and postthe usual notice. I will, therefore, recommend RespondentreinstateNelson D. Ham and make him whole for anyearnings he lost as a result of his discharge on June 5, 1975,by the payment of backpay computed on a quarterly basis,plus interest at 6 percent per annum, as prescribed in F. W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, I hereby issue the following recommended:ORDER2Respondent, The Union Water-Power Company, Lewi-ston,Maine, its, officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees for engaging in union activi-ties.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Nelson D. Ham immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholeforanyearnings he lost, plus interest, as a result of hisdischarge on June 5, 1975.(b)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post copies of the attached notice marked "Appen-dix."3Copies of said notice, on forms provided by the2 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as-providedin Sec. 102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order, andall objections thereto shall be deemedwaived for allpurposes.3 In the event that this Order is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated Federal law by discharging anemployee for engaging in union activities, we hereby notifyyou that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all these things.WE WILL NOT discharge you for engaging in unionactivities.WE WILL NOT in any other manner interfere with youor attempt to restrain or coerce you in the exercise ofthe above rights.WE WILL offer Nelson D. Ham immediate and fullreinstatement to his former job or, if that job no longerexists,to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and we will make him whole for any earnings he lost,plus interest, as a result of his discharge, on June 5, 1975.RegionalDirector for Region 1, after being duly signed byTHE UNION WATERPOWERRespondent's authorized representative, shall be posted byCOMPANY